Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Continuity/Reexam Information for 16/768346 
    
        
            
                                
            
        
    

Parent Data16768346, filed 05/29/2020 is a national stage entry of PCT/EP2018/083081, International Filing Date: 11/30/2018 claims foreign priority to 17306679.6, filed 12/01/2017




Claims 1-7 and 9-20 are pending.
Claims 4-7 and 19-20 were examined. 
Claims 1-4 and 9-18 were withdrawn from consideration as non-elected invention. 
Claim 8 was cancelled.
Preliminary amendments filed on 02/08/2022 were entered.
No claim is allowed. 




Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 4-7, 19 and 20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Jonas et al. (US 20060041170) and Cooper et al. (WO 2005/038294,  IDS dated 5/29/2020, 191 pages). These references teaches trientine and its salts for inhibiting weight gain  and/or reducing glycemia and lipogenesis as claimed which embraces Applicants claimed invention...     
Instant claim 4 as amended is, drawn to a method of inhibiting weight gain and/or reducing glycaemia and lipogenesis in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of triethylenetetramine (TETA), wherein the therapeutically effective amount is sufficient to induce autophagy in tissues of the subject and inhibit weight gain and/or reduce glycaemia and lipogenesis in the subject; and wherein administration of the therapeutically effective amount does not reduce copper in organs of the subject. 
Claim 4
	Jonas et al. teaches use of copper binding compounds in the treatment of various disorders, including treatment of diabetes mellitus and complications thereof, , diabetic cardiomyopathy. It teaches  triethylenetetramines  act as copper antagonists. [0004].
	In regards to inhibition weight gain andor reducing glycemia and lipogenesis  as in claim 4,  Jonas teaches in human and animal therapy for the treatment of undesired copper levels, for example in the treatment of diabetes, [0178], [-182].. It also teaches treatment of glucose metabolism disorders; cardiovascular disorders, insulin disorders; liver disorders; lipid/cholesterol disorders; diseases, disorders, and conditions treated or treatable with insulin; diseases, disorders, and conditions treated or treatable with hypoglycemic agents; diseases, anti-obesity agents; and conditions treated or treatable with copper antagonists including, for example, copper (II) chelators [0190].
	In regards to autophagy  which  is the body’s way of cleaning out damaged cells, in order to regenerate newer, healthier cells. Since the same compound is administered the property to regenerate new and healthier cell are expected to one skilled n the art. He property of the compound remains the same. And inherent.
	In regards to copper as in claim 4, a formulation comprising a triethylenetetramine compound in amounts effective to remove copper from the body of a subject and reduce elevated cooper levels. Such formulations include, for example, tablets, capsules, solutions and suspensions for parenteral and oral delivery forms and formulations. [0209].
	Jonas teaches treatment of diabetes, obesity and other weight related disorders,  diabetes and/or its complications, including type 1 and type 2 diabetes and their complications; insulin resistance; glucose metabolism diseases and disorders; chronic hepatitis; fatty liver disease, including non-alcoholic and alcoholic fatty liver disease; steatohepatitis, and other conditions involving inflammation of the liver. It  impaired glucose tolerance; impaired fasting glucose; diabetes and/or its complications, including type 1 and type 2 diabetes and their complications; insulin resistance; Syndrome X; obesity and other weight related disorders; cardiomyopathy, including diabetic cardiomyopathy; hyperglycemia, hypercholesterolemia (e.g., elevated cholesterol in low-density lipoprotein (LDL-C)) .  Method is also particularly suitable for the treatment of steatosis. It teaches that the term "steatosis" refers to the condition in which fat accumulates in tissues, such as liver tissue, heart muscle tissue or other muscle tissues. The term "steatosis" does not imply any causative relationship with any metabolic condition or disorder and particularly suitable for the treatment of alcohol-induced hepatic steatosis and   suitable for the treatment of non-alcoholic steatohepatitis (NASH). 
	NASH is a progressive disease of the liver of unknown etiology characterized histologically by fatty acid accumulation, hepatocyte damage and inflammation resembling alcoholic hepatitis. NASH is a critical stage in the process that spans from hepatic steatosis to cirrhosis and liver failure. Obesity and type-2 diabetes are associated to NASH. 
	 In regards to claim 6, method of treating alcohol-induced hepatic steatosis in a subject in need thereof comprising administering to the subject a therapeutically effective amount of triethylenetetramine. [0020].
	Jonas teaches a formulation comprising a triethylenetetramine (TETA]compound provided herein in amounts effective to remove copper from the body of a subject and reduce elevated cooper levels. Such formulations include, for example, tablets, capsules, solutions and suspensions for parenteral and oral delivery forms and formulations. [0209].
Claim 5 
	In regards to claim 5,  Jonas et al teaches triethylenetetramine(trientine, TETA) act as copper antagonists. Triethylenetetramine, also called trientine,, is a copper chelating agent. Triethylenetetramine is used as an epoxy curing agent.  It teaches individuals with primary biliary cirrhosis has been tested for inhibition of the spontaneous development of hepatitis and hepatic tum In regards to claim 5, ,Jonas et al. teaches treatment of treatment of chronic hepatitis; fatty liver disease, including non-alcoholic and alcoholic fatty liver disease (NAFLD); steatohepatitis, and other conditions involving inflammation of the liver.  Jonas et al. (US ’170) teaches Triethylenetetramine (TETA) also called trientine, 
Jonas et al. teaches the pharmaceutical compositions may be used for treating in whole or in part, various diseases, disorders and conditions, including, for example, obesity and other weight related disorders and reducing glycaemia. [0196].[0198] and [0022] 
Claim 6
In regards to claims 6, Jonas teaches a method of treating alcohol-induced hepatic steatosis in a subject in need thereof comprising administering to the subject a therapeutically effective amount of triethylenetetramine (TETA). [0020].
It teaches a method of treating steatosis in a subject in need thereof comprising administering to the subject a therapeutically effective amount of triethylenetetramine (TETA). [0019]

Claim 7
In regard to  7, Jonas et al. teaches treatment of chronic hepatitis; fatty liver disease, including non-alcoholic and alcoholic fatty liver disease; steatohepatitis, including non-alcoholic and alcoholic steatohepatitis, and other conditions involving inflammation of the liver among other diseases. [0191] and [0195].
In regards to claims 19 and 20 Jonas teaches trientine. trientine hydrochloride, trientine dihydrochloride, hydrochloride salt triethylenetetramine hydrochloride salts, including a triethylenetetramine primary salt, triethylenetetramine secondary salt, a triethylenetetramine tertiary salt or a triethylenetetramine quaternary salt. a quaternary or tertiary triethylenetetramine salt with a base in a solvent, followed by reaction with a concentrated acid, may be used to form a triethylenetetramine secondary salt.  [0022]. [0230]. [0230] and [0231].
It would have been obvious to one skilled in the art to make triethylenetetramine salt as taught by Jonas et al , salts of trientine (such as acid addition salts, e.g., trientine hydrochloride, trientine dihydrochloride, trientine trihydrochloride, and {lines  trientine tetrahydrochloride) act as copper-chelating agents that aid in the elimination of copper from the body by forming a stable soluble complex that is readily excreted by the kidney. Trientine succinate salts are also preferred. (Lines 24-, page 24) and lines 4-.  12, page 36) .  Therefore, a person skilled in the art can make triethylenetetramine dihydrochloride  or any other salt would have been obvious to one skilled in the art  at the time the invention was filed. 
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to apply the teachings of Jonas et al for treatment of chronic hepatitis; fatty liver disease, including non-alcoholic and alcoholic fatty liver disease; including non-alcoholic and alcoholic steatohepatitis and other conditions involving inflammation of the liver among other diseases.   A person skilled in the art at the time the invention was filed would considered treating obesity and other weight related disorders and reducing glycaemia as taught by Jonas et al. The human data, taken together with those in rats above, indicate that chronic Cu chelation can cause significant tissue regeneration. Trientine largely reversed heart failure and LV damage in severely diabetic rats. Furthermore, six months’ oral trientine administration significantly ameliorated left ventricular hypertrophy in humans with type-2 diabetes.
 
Copper et al antagonist compounds and the use of such compounds in methods for the treatment, prevention, or amelioration of various disorders that would be benefited by reduction in copper, for example copper (ID, including neurodegenerative and other disorders. (Abstract)
Cooper et al. teaches in Example 2, and in Figures 3 and 4 in particular, the copper chelator trientine dihydrochloride is effective at removing Cu from rats, including Streptozotocin (STZ) treated rats. at doses far lower than have been effective.as scan be seen in Figure 3 and particularly in Figure 4, which presents Cu excretion normalized to body weight, Cu excretion in the urine of rats parenterally administered trientine dihydrochloride (Lines 31-33 on page 129), 
Cooper teaches data show that copper antagonists, including but not limited to trientine active agents, including but not limited to trientine, trientine salts, compounds of Formulae (Lines 5-10, page 130I  and II, and so on, will be effective at doses lower than, for example, the doses herein shown to be effective in increasing Cn excretion in the urine of humans (Lines 1-3., page 129. And 1-4 on page 130))
Cooper teaches Table 1. Blood glucose, body weight and food consumption in STZ-treated versus non-treated animals (Table 1.Thus, results showed that STZ treatment resulted in elevated blood glucose, increased food intake, and decreased body weight. (Lines 2-4, page 132, Example 1)
Cooper et al  teaches  human data, taken together with those in rats above, indicate that chronic Cu chelation can cause significant tissue regeneration. Trientine largely reversed heart failure and LV damage in severely diabetic rats. Furthermore, six months’ oral trientine lines 13-18) administration significantly ameliorated left ventricular hypertrophy in humans with type-2diabetes. These data also show that increased systemic Cu" can be removed by treatment with the Cu-selective chelator,  
Cooper teaches in claim 4 trientine FOR TREATMENT OF obesity or eating disorders 
There were no adverse cardiovascular effects observed after acute administration of trientine. Trientine treatment effectively increases copper excretion in both STZ-treated and non-STZ-treated animals. The excretion of copper in urine following trientine administration is greater per gram of bodyweight in STZ-treated than in non-STZ-treated animals. Iron excretion was not increased by trientine treatment in either  STZ-treated or non-STZ-treated animals. [lines 10-14. p-141).
Cooper teaches acute intravenous administration of trientine significantly increased total copper excretion in both non-STZ-treated and STZ-treated animals compared with their respective saline controls. Furthermore, following acute intravenous administration of increasing doses of trientine, STZ-treated animals had significantly greater copper excretion per gram of body weight than did non-STZ-treated animals.[lines 4-10, page 139).
It would have been obvious to one skilled in the art address inherency
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The evidence of record does not rise to this standard. Moreover, the art clearly establishes that when using triethylenetetramine (TETA)  which is the same compound as claimed.  
MPEP The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995)
 SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.

II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert



A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997).  An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Response to Remarks

	Applicant’s response to restriction requirement filed on 02/08/2022 is acknowledged.  Applicants arguments on Jonas reference was fully considered but were not found persuasive.  Examiner respectfully  disagrees because  the case laws cited on page 2 of the response does not apply in this case. It is not considered as obvious to try.   In this case same compound  which is taught by Jonas et al.
Jonas et al teaches triethylenetetramine(trientine, TETA) for same treatments which was considered obvious over the prior art. 
	Since claims were amended and new claims were added. argument do not fully apply on amended claims; office action will address claims as presented.  
Previously Applicants elected group II, claims 4-7 and species non-alcoholic steatoheptis (NASH).  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627